Citation Nr: 1101591	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-36 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen the 
Veteran's claim for service connection for discoid lupus 
erythematosus (DLE).


REPRESENTATION

Veteran represented by:	Catherine Cornell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had approximately 25 years of military service in the 
National Guard before retiring in July 1999.  Her service 
included periods of active duty (AD) from August 1976 to March 
1977 and from December 1990 to May 1991.  She also served on 
active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
determined there was no new and material evidence to reopen the 
Veteran's previously denied claim for service connection for DLE.

In August 2008, as support for the petition to reopen her claim, 
the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board - commonly 
referred to as a Travel Board hearing.

The Board issued a decision in December 2008 denying the petition 
to reopen the Veteran's claim for service connection for DLE.  
She appealed to the United States Court of Appeals for Veterans 
Claims (Court/CAVC).  In a November 2009 Order, granting a Joint 
Motion, the Court vacated the Board's decision and remanded the 
claim to the Board for further development and readjudication in 
compliance with instructions in the Joint Motion.

In October 2010, so since receiving the file back from the Court, 
the Veteran's attorney has submitted the additional treatment 
records cited in the Joint Motion as partial reason for vacating 
the Board's prior decision.  These additional records date from 
2005 and are from the local Edward Hines, Jr., VA Medical Center 
(VAMC).  The attorney also submitted a brief and other evidence, 
including 5 photographs of the Veteran's head showing her scalp 
and the extent of her hair loss, i.e., alopecia, supporting lay 
statements, medical nexus opinions and treatise articles, etc.  
And she waived their right to have the RO initially consider this 
additional evidence and address it in a supplemental statement of 
the case (SSOC).  38 C.F.R. §§ 19.31, 20.800, 20.1304 (2010).

So the Board is proceeding immediately with reconsideration of 
the claim.  In this decision, however, after reopening the claim 
on the basis of new and material evidence, the Board is remanding 
the claim to the RO for further development before readjudicating 
the claim on its underlying merits.

FINDINGS OF FACT

1.  The Veteran did not appeal the Board's January 2001 decision 
denying her claim for service connection for DLE on the premise 
that it was unrelated to her military service - either her AD or 
any period of ACDUTRA; and since it was a known clinical 
diagnosis, as evidenced by VA regulations identifying it as a 
ratable disorder (see 38 C.F.R. § 4.118, Diagnostic Code 7809 
(2000)), the Board additionally determined the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding compensation 
for certain disabilities due to undiagnosed illnesses 
from service during the Persian Gulf War were inapplicable.

2.  Since that January 2001 Board decision, however, there is 
additional evidence, including a VA outpatient treatment record 
dated May 31, 1991, showing an earlier diagnosis of DLE than 
previously acknowledged - indeed, more contemporaneous to when 
the Veteran was on AD during the Persian Gulf War.

3.  This additional evidence has not been previously considered, 
is not cumulative or redundant of evidence already on file, 
relates to an unestablished fact necessary to substantiate this 
claim for DLE, and raises a reasonable possibility of 
substantiating this claim.

CONCLUSION OF LAW

The Board's January 2001 decision denying the Veteran's claim for 
service connection for DLE subsumes the RO's August 1997 decision 
and is final; however, new and material evidence since has been 
submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist this Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In this decision, however, the Board is reopening the claim on 
the basis of new and material evidence.  So there is no need to 
discuss whether there has been sufficient Veterans Claims 
Assistance Act (VCAA) notice to comply with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising the Veteran of the specific reasons this claim was 
previously denied so she would have the opportunity to respond by 
providing evidence that would overcome these prior deficiencies.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  Her claim is being 
reopened, regardless.  So even were the Board to assume for the 
sake of argument that she did not receive the type of notice 
contemplated by Kent, this failure still ultimately would be 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading 
party, the Veteran, not VA, has this evidentiary burden of proof 
of explaining why a VCAA notice error in timing or content 
is unduly prejudicial, meaning outcome determinative of the 
claim).

The Board is also temporarily deferring consideration of whether 
there has been compliance with the other notice-and-duty-to-
assist provisions of the VCAA pending completion of the 
additional development of the claim on remand.



Reopening of the Claim for Service connection for DLE

The RO in Louisville, Kentucky, first considered and denied the 
Veteran's claim for service connection for DLE in a September 
1994 rating decision.  The RO continued to deny her claim in a 
May 1995 rating decision, a June 1995 statement of the case 
(SOC), and in March and October 1996 supplemental SOCs (SSOCs).

In October 1996, jurisdiction over the Veteran's claim was 
transferred to the RO in Chicago, Illinois, and that month that 
RO issued a rating decision also continuing to deny her claim.  
The RO continued to deny the claim in an April 1997 SSOC, 
an August 1997 rating decision, and a May 1999 SSOC.  The Veteran 
appealed to the Board.

In a January 2001 decision, the Board affirmed the RO's denial, 
finding that the evidence did not establish a correlation between 
the Veteran's DLE and her military service - either while on AD 
or ACDUTRA.  And since DLE was a known clinical diagnosis, as 
evidenced by VA regulations identifying it as a ratable disorder 
(see 38 C.F.R. § 4.118, Diagnostic Code 7809 (2000)), the Board 
additionally determined the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 regarding compensation for certain disabilities 
due to undiagnosed illnesses from service during the Persian Gulf 
War were inapplicable.

The Veteran did not appeal that Board decision.

When a rating decision issued by the RO denying a claim is 
affirmed by the Board on appeal, the Board's decision subsumes 
the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran 
did not appeal the Board's January 2001 denial of her claim, that 
prior decision is final and binding on her based on the evidence 
then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In November 2003, the Veteran filed a petition to reopen her 
claim for service connection for DLE.  This claim may be reopened 
upon receipt of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

According to VA regulation, new evidence means existing evidence 
not previously submitted to agency decision makers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of that prior, final and binding, 
denial of the claim in January 2001 included the Veteran's 
service treatment records (STRs), which did not show any 
complaints, treatment or diagnosis referable to DLE.  Further, 
according to the medical and other evidence then of record, the 
Board determined this condition was not first manifested until 
December 1992, when the Veteran was treated for hair loss on the 
back of her head, so supposedly not until after her military 
service had ended.  But when seen in December 1992, she reported 
that she had experienced this hair loss since returning from the 
Persian Gulf War.  A biopsy performed two months later was 
consistent with DLE.  VA outpatient reports also indicated she 
had continued to receive treatment for this condition.

During her August 200 hearing, the Veteran testified that her DLE 
was the result of her service in Saudi Arabia or Abu Dhabi during 
the Persian Gulf War.  The Board, however, found that her 
testimony could not be considered competent evidence to support a 
grant of service connection and that there was no competent 
evidence on file, including medical evidence, showing such a 
relationship or correlation.  The Board further noted that the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (regarding 
Persian Gulf War presumptions) were not applicable, as DLE is a 
known clinical diagnosis.  Indeed, added the Board, VA 
regulations identify it as a separately ratable disorder.  38 
C.F.R. § 4.118, DC 7809.  This was significant because, in a case 
involving a claim based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.117, unlike those for direct service 
connection, there is no requirement of competent evidence of a 
nexus (i.e., etiological link) between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

In the September 2004 decision at issue from which this appeal 
ensued, the RO determined the Veteran had not submitted new and 
material evidence since that earlier January 2001 Board denial of 
the claim.

Irrespective of the RO's decision, so, too, must the Board make 
this threshold preliminary determination of whether there is new 
and material evidence to reopen this claim, before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no new and material evidence has been offered, 
that is where the analysis must end, and what the RO determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence has 
not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 
(1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

But as mentioned, if, on the other hand, there is new and 
material evidence, then the claim must be reopened and the former 
disposition reconsidered.

The Board's prior January 2001 decision, since it is the last 
final and binding denial of this claim, marks the starting point 
for determining whether there is new and material evidence.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must 
review for newness and materiality only the evidence submitted 
since the most recent, final and binding, denial of the claim - 
regardless of the specific basis of that prior denial).



The additional evidence submitted since that January 2001 
decision includes personal statements from the Veteran, 
additional VA medical records - such as those from the Hines 
VAMC dated since 2005, photographs showing the extent of the 
Veteran's hair loss (alopecia), and medical treatise evidence and 
literature - such as from the Research Advisory Committee on 
Gulf War Veterans' Illnesses referring to the use of insect 
repellants and pyridostigmine bromide (PB) pills to protect 
against chemical warfare agents and their relation and incidence 
to various illnesses later diagnosed in Persian Gulf War 
Veterans.

Also amongst this additional evidence is a VA outpatient 
treatment record dated May 31, 1991 (in her October 1, 2010 
brief, the Veteran's attorney mistakenly refers to this record as 
instead dated "May 3, 1991").  In any event, this additional 
record indicates the Veteran received follow-up medical care for 
DLE and associated scarring from her alopecia.  And it does not 
appear this record was on file when the Board previously decided 
the claim in January 2001.  Since it indicates the Veteran was 
being seen and evaluated for this condition even before December 
1992, so more contemporaneous to when she was on AD during the 
Persian Gulf War (indeed, the same month of her discharge 
according to a DD Form 215 updating her DD Form 214), this 
additional record is both new and material to her claim.  This 
additional medical evidence indicates the initial diagnosis of 
DLE was not as remote from service as originally concluded.

As further support for the petition to reopen the claim, the 
Veteran and her attorney also have submitted other supporting 
medical evidence, e.g., various articles and epidemiological 
studies, etc., and physician's statements indicating there is a 
likely relationship or correlation between the Veteran's DLE and 
her military service and, in particular, her service abroad 
during the Persian Gulf War.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There was a similar holding 
in Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), that the 
newly-presented evidence need not be probative of all the 
elements required to award the claim, just probative as to each 
element that was a specified basis for the last disallowance.  
Hence, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

Having submitted new and material evidence, the Veteran's claim 
of entitlement to service connection for DLE is reopened; to this 
extent only this appeal is granted, subject to the further 
development of this claim on remand.


REMAND

Having found this evidence regarding the Veteran's claim for 
service connection for DLE to be new and material under 38 C.F.R. 
§ 3.156(a), and having resultantly reopened this claim, it is now 
incumbent upon the RO to readjudicate this claim on its 
underlying merits, i.e., on a de novo basis.  It would be 
potentially prejudicial to the Veteran for the Board to in the 
first instance, unless this claim is granted.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Generally, where the Board 
reopens a claim, but the RO did not, the case must be remanded 
for RO consideration unless there is a waiver from the appellant 
or no prejudice would result from the Board's immediate 
readjudication of the claim.  See Hickson v. Shinseki, 23 
Vet. App. 394 (2010).

In her October 2010 brief, the Veteran's attorney requested the 
Board proceed immediately with the readjudication of the claim 
(both granting service connection for the DLE and assigning a 
minimum 50 percent rating for this skin condition), rather than 
first remanding the claim to the RO for this initial 
consideration.  But the appropriate rating for this disability is 
a "downstream" issue, and it does not become a concern until 
the disability is service connected, that is, determined to be 
related to the Veteran's military service.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  So considering the rating at 
this juncture is a bit premature.

Having said that, there is now medical nexus evidence suggesting 
the Veteran's DLE and any associated hair loss (alopecia) may be 
due to her military service, including her service during the 
Persian Gulf War.  But some of the evidence the attorney cited as 
clearly supportive of this linkage does not associate the DLE 
with that service (only, for example, the Veteran's fibromyalgia, 
which already has been service connected and rated separately).

One of the statements the attorney cited in her brief and 
submitted along with it was a January 1997 letter from J.M., 
D.O., of Preventive Environmental Medicine.  This doctor 
indicated in his January 2007 letter that the Veteran had been 
treated by VA physicians for the presumptive diagnosis of 
systemic lupus erythematosus (SLE), and that her main symptom was 
right hip pain.  But this doctor then indicated this type of pain 
is not typically associated with SLE, noting also that he had 
treated her with an advanced type of microcurrent device that had 
decreased her pain by 75%.  He added that the blood work he 
performed also was not consistent with SLE.  He said that it was 
his clinical impression, instead, that the Veteran is suffering 
from myofascial pain syndrome made worse by her exposures in the 
Gulf War.  He added that one might even diagnosis her as 
suffering from a type of Gulf War Syndrome.  But, as already 
explained, service connection already has been granted for 
fibromyalgia (muscle pain) as presumptively due to her 
Persian Gulf War service.

In a subsequent February 1997 letter from Dr. J.M., so the 
following month, he indicated the Veteran had asked him to write 
a letter regarding her disability.  He said that he recently had 
seen her for an evaluation of Lupus and Gulf War Syndrome, and 
that her main complaint at the time was pain in her right hip.  
This pain severely impaired her ability to lead a normal life and 
she could not walk without great pain.  His examination of her 
showed she had some type of myofascial pain syndrome, which he 
treated with microcurrent electrical stimulation that seemed to 
improve the pain approximately 65% when he saw her the preceding 
month.  He also placed her on a very specific diet regimen that 
seemed to have helped her overall condition.

This doctor goes on to explain, however, that the Veteran's main 
hip problem was attributed to her Lupus, but that it was his 
clinical impression that pain is not in any way related to the 
Lupus.  It is more than likely, he said, related to the Gulf War 
Syndrome illness the Veteran had acquired while serving in the 
Illinois National Guard in Saudi Arabia.  Prior to her visit to 
the Middle East, she had no pain in the hip; it only occurred 
after she returned.

This doctor submitted another statement in May 1997, indicating 
the Veteran recently had showed him the decision reached 
regarding her claim for benefits.  He said there was additional 
information that was not reviewed, which needed to be considered 
for her appeal.  He encouraged VA to examine the peer-reviewed 
Journal of Toxicology & Environmental Health Volume 48:35-36, 
1996, which he said provided some very compelling evidence to 
support the Veteran's claim.  According to this reference, of the 
750,000 military personnel involved in the Persian Gulf War, 
approximately 30,000 have complained of neurological symptoms of 
unknown etiology.  The causal factor appears to be simultaneous 
exposure to multiple chemical agents used to protect the health 
of the service personnel.  This would include anti-nerve agent 
pyridostigmine bromide (PB), the insect repellant DEET and the 
insecticide permethrin.  Although these compounds may not be 
particularly toxic when administered individually, exposure to a 
combination of these agents results in additive or synergistic 
effects, increasing geometrically the toxicity of these 
chemicals.  He then noted the Veteran was exposed to all of these 
agents in her service-related duties in Abu Dhabi.  She was never 
ill prior to that tour of duty.  Therefore, concluded this 
doctor, "[i]t is highly likely that her exposures incurred 
during her military duty are a causal factor in her current 
myofascial pain syndrome."  Fortunately, he added, she had 
improved considerably with treatment she had received in his 
office, but there was no way to predict any future disabilities 
she may incur as a result of these exposures.

Again, though, service connection already has been granted for 
fibromyalgia as presumptively associated with exposure to those 
type chemical agents during or coincident with the Veteran's 
service during the Persian Gulf War.  This doctor again did not 
comment on the etiology of the DLE, in comparison.

The Veteran's attorney also referenced another doctor, R.T., 
M.D., an attending rheumatologist at the Hines VAMC, who 
indicated in a June 2010 statement that he had reviewed all of 
the Veteran's current records (referring to both her VA medical 
records and service treatment records), and that it was his 
opinion that her DLE is at least as likely as not (50/50 
probability) caused by or a result of her tour of duty.  He added 
that, per her records, her lesions started while on duty and 
worsened on her return.  He went on to state that a biopsy was 
consistent with DLE.  In a subsequent August 2010 statement, he 
added that he was writing that additional letter at her request.  
He reiterated that she was a patient at the Hines VAMC, 
being followed by rheumatology for her fibromyalgia and DLE.

In still another doctor's letter that the attorney cited as 
supportive of the claim, S.B., M.D., indicated in a September 
2010 letter that he is the Veteran's primary care physician at 
the Hines VA Hospital (VAMC).  He said she carries a diagnosis of 
asthma, hypertension, Diabetes Mellitus, low back pain, DLE, 
fibromyalgia, scarring alopecia and glaucoma.  But although he 
invited VA adjudicators to contact him if any further information 
was needed, he did not comment on the etiology of the DLE - 
including especially in terms of whether it dates back to the 
Veteran's military service or is related or attributable to her 
service, keeping in mind that this supporting medical nexus 
evidence only is not required if she has a qualifying chronic 
disability or muti-symptom illness from her Persian Gulf War 
service of the type contemplated by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 
(2004).

The law provides for compensation for a Persian Gulf War Veteran 
with a qualifying chronic disability that became manifest during 
active duty in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117.



A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms, i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome; or (3) any diagnosed 
illness that VA determined by regulation to warrant presumptive 
service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).

Regulations clarify that there must be "objective indications of 
a qualifying chronic disability," which include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(1) and 
(3).  A disability is considered "chronic" if it has existed for 
six months or more or if the disability exhibits intermittent 
episodes of improvement and worsening over a six-month period.  
38 C.F.R. § 3.317(a)(4).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically unexplained 
chronic multi-symptom illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the upper or lower respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
U.S.C.A. § 1117(g); 38 U.S.C.A. § 3.317(b).

Finally, the claimed chronic disability must have been manifest 
during active service in the Southwest Asia theater of operations 
or manifest to a compensable degree by December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i).

Compensation is not payable if there is affirmative evidence 
that:  1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the result 
of the Veteran's own willful misconduct or the abuse of alcohol 
or drugs.  38 C.F.R. § 3.317(c).

The disability also must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory test.  
38 C.F.R. § 3.317(a)(1)(ii).

Also in the file for consideration is a notarized statement from 
the Veteran, dated in September 2010, attesting that she first 
felt itchy pimples on her scalp in 1990, while on AD in Saudi 
Arabia during the Persian Gulf War; that she did not seek medical 
attention for these bumps because there was nowhere to do so - 
since she was in a war zone and the aid tent there was for 
emergencies only, so she did not think the personnel in the tent 
could help her, and since her focus instead was on staying 
unharmed and doing her job as an air traffic controller; and that 
shortly after returning stateside, but before her discharge on 
May 25, 1991, she went to the Hines VAMC to get her scalp looked 
at because the skin on her head did not feel right and her hair 
was falling out when she combed it.  She added that, since 1991, 
she has consistently sought treatment for DLE at the Hines VAMC, 
and that during her two hearings she did not say she first felt 
itchy patches on her scalp in 1990, while stationed in Saudi 
Arabia, because she thought the questions were about what she had 
noticed once she came back from the Persian Gulf War, not about 
what symptoms she had when she was in Saudi Arabia.

Additionally, there are several supporting lay statements from 
people who reportedly knew the Veteran before and after the war, 
further suggesting her DLE developed during her service since, 
after returning from Saudi Arabia, they noticed she was having 
problems with hair loss and rashes.

Lay persons are competent to report objective signs of illness.  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (indicating 
a lay person is competent to report symptoms that are non-medical 
in nature, such as the observable presence of varicose veins).  
The Board also has to make an express credibility finding 
regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Where the Board makes a finding that lay evidence 
regarding an in-service event or injury is not credible, a VA 
examination is not required.  However, one may be required absent 
this finding.  Moreover, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But to 
determine whether a qualifying chronic disability, 
multi-symptom or undiagnosed illness is manifested to a degree of 
10 percent or more with the prescribed period, the condition must 
be rated - sometimes by analogy to a disease or an injury in 
which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  And there 
remains the matter of whether the Veterans' DLE (or SLE as Dr. 
J.M. referenced) is a known clinical diagnosis of the type 
contemplated by 38 C.F.R. § 4.118, DC 7809, versus a qualifying 
chronic disability, multi-symptom or undiagnosed illness instead 
contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Veteran's attorney has cited the scientific findings and 
recommendations of the Research Advisory Committee on Gulf War 
Veterans' Illnesses, in an article titled "Gulf War Illness and 
the Health of Gulf War Veterans", as further reason for 
concluding the Veteran's DLE and associated hair loss (alopecia) 
and scarring resulted from her exposure to insect repellants or 
pesticides and being given PB pills to protect against chemical 
warfare agents during her Persian Gulf War tour.  Based on the 
results of epidemiologic studies, this article references an 
inordinately higher prevalence of skin disorders (recurring, 
anomalous rashes and growths and other abnormalities) in Veterans 
who have had this type of exposure.  The Board is therefore 
requesting additional comment on this posited possibility.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).



Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA 
examination for a medical opinion 
concerning the etiology of her DLE and any 
associated hair loss (alopecia) and 
residual scarring from recurring rashes, 
pimples, etc.

In particular, medical comment is needed 
concerning whether the DLE and any 
associated hair loss (alopecia) and 
residual scarring from recurring rashes, 
pimples, etc., is a qualifying chronic 
disability, multi-symptom or undiagnosed 
illness of the type contemplated by 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 - 
which, if it is, and absent any probative 
evidence to the contrary, does not have to 
be linked to her military service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 
(2004).  Rather, there is a presumption of 
service connection under this statute and 
regulation, so no other confirmatory 
evidence is required.

And even if, per chance, it is determined 
her DLE and any associated hair loss 
(alopecia) and residual scarring from 
recurring rashes, pimples, etc., is not a 
qualifying chronic disability, multi-
symptom or undiagnosed illness of the type 
contemplated by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, a medical nexus opinion 
is still needed concerning  likelihood 
(very likely, as likely as not, or 
unlikely) that her DLE and any associated 
hair loss (alopecia), rashes, pimples, 
etc., initially manifested during her 
service or so near to the time of her 
discharge that it could only have begun 
during her service.  See 38 C.F.R. 
§ 3.303(d).

Concerning this, in Dalton v. Nicholson, 21 
Vet. App. 23 (2007), the Court determined 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and, instead, 
relied on the absence of evidence in the 
Veteran's STRs to provide a negative nexus 
opinion.  The examiner should also consider 
that, in another precedent case, Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit Court recognized 
lay evidence as potentially competent to 
support presence of disability, including 
during service, even where not corroborated 
by contemporaneous medical evidence such as 
STRs.

Moreover, the Veteran's VA outpatient 
records show she received follow-up 
treatment for this condition in May 1991, 
so at the very least the same month of her 
discharge from the military.  And she says 
her initial VA treatment was even prior to 
her discharge, once she returned from the 
Persian Gulf War and was awaiting her 
separation from service.

Have the designated VA examiner review the 
claims file for the Veteran's pertinent 
medical and other history, including 
especially the brief her attorney recently 
submitted in October 2010 and the 
accompanying batch of medical and lay 
evidence (doctor's opinions, photographs, 
articles citing epidemiological studies, 
notarized statement from the Veteran, 
supporting statements from others who know 
her, etc.).

All diagnostic testing and evaluation 
deemed necessary should be performed.

The examiner must discuss the medical 
rationale of all opinions expressed, 
whether favorable or unfavorable.

2.  Then readjudicate the claim for service 
connection for DLE on its underlying 
merits, i.e., on a de novo basis.  If this 
claim is not granted to the Veteran's 
satisfaction, send her and her attorney a 
SSOC and give them an opportunity to submit 
still additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


